919 So.2d 671 (2006)
Mitchell D. SCRAMBLING, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-3571.
District Court of Appeal of Florida, Fifth District.
January 27, 2006.
Mitchell D. Scrambling, Sanderson, pro se.
No Appearance for Appellee.
*672 PALMER, J.
Mitchell David Scrambling (defendant) appeals the trial court's order summarily denying his rule 3.850 motion.[1] Concluding that the defendant's motion is procedurally barred as being an improper successive motion in violation of rule 3.850(f), we affirm.
The defendant has filed two previous rule 3.850 motions. Both were summarily denied by the trial court and said rulings were affirmed by this court. See Scrambling v. State, 897 So.2d 549 (Fla. 5th DCA 2005); Scrambling v. State, 889 So.2d 84 (Fla. 5th DCA 2004). The claim raised in the defendant's current rule 3.850 motion is one that could have or should have been raised in his first rule 3.850 motion.
AFFIRMED.
SHARP, W. and TORPY, JJ., concur.
NOTES
[1]  See Fla. R.Crim. P. 3.850.